Case 2:19-cv-03055-CDJ Document17 Filed 02/24/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MALIBU MEDIA LLC

CIVIL ACTION NO. 2:19-cv-03055-cdj
Plaintiff,

V.

DANE MACMAHON
Defendant.

 

NOTICE OF APPEARANCE

Kindly enter my appearance on behalf of defendant, Dane MacMahon, in the above-

captioned matter.

MORRIS WILSON, P.C.

/s/ David R. Jacquette
Dated: 02/24/2020 By:

 

David R. Jacquette, Esquire

161 Washington Street, Suite 900
Conshohocken, PA 19428

(610) 825-0500
djacquette@morriswilson.com
Attomey I.D. #309586

Attorney for Defendant

 
